      Case 2:21-cv-00383-KJD-EJY Document 9 Filed 04/12/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and TICOR
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                              UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                          Case No.: 2:21-CV-00383-KJD-EJY
19                           Plaintiff,                 STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
       INC. et al.,
22
                             Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor
25
     Title of Nevada, Inc. (“Ticor Agency”) (collectively “Defendants”) and plaintiff Wells Fargo
26
     Bank, National Association (“Wells Fargo”), by and through their respective attorneys of record,
27
     which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
          Case 2:21-cv-00383-KJD-EJY Document 9 Filed 04/12/21 Page 2 of 3



1             1.      On March 5, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3             2.      On March 7, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5             3.      Ticor Agency’s response to Wells Fargo’s complaint is currently due on April 13,
6    2021, while Chicago Title’s response is due on April 15, 2021;
7             4.      Counsel for Defendants request a 35-day extension for Chicago Title (37 days for
8    Ticor Agency) through and including Thursday, May 20, 2021 for Defendants to file their
9    respective responses to Wells Fargo’s complaint to afford Defendants’ counsel additional time to
10   review and respond to Wells Fargo’s complaint.
11            5.      Counsel for Wells Fargo does not oppose the requested extension;
12            6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14            7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                 2
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00383-KJD-EJY Document 9 Filed 04/12/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Thursday, May 20, 2021.
3    Dated: April 12, 2021                        SINCLAIR BRAUN LLP
4

5                                                 By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
6                                                       Attorneys for Defendants
                                                        CHICAGO TITLE INSURANCE COMPANY
7                                                       and TICOR TITLE OF NEVADA, INC.
8    Dated: April 12, 2021                        WRIGHT FINLAY & ZAK, LLP
9

10                                                By:    /s/-Lindsay D. Robbins
                                                        LINDSAY D. ROBBINS
11
                                                        Attorneys for Plaintiff
                                                        WELLS FARGO BANK, NATIONAL
12
                                                        ASSOCIATION
13
     IT IS SO ORDERED.
14
            Dated this 12th day of April, 2021.
15

16

17                                                __________________________________________
                                                  ELAYNA J. YOUCHAH
18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
